DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 12/07/2021, are acknowledged. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Withdrawn Rejections
The rejection of claims 1-19 under 35 U.S.C. 102(a)(1) as being anticipated by Lechot et al. is withdrawn in view of applicant's amendments. 

Claim Objections
Claims 1 objected to because of the following informalities: Claims 1-19 have many typos and grammatical errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, 17, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 19 fails to positively recite a structure, and fails to link the recited limitation to any of the positively recited structures of claims 1 and 18. Clarification is requested via amendments. 
The Subject matter of claims 6,8-9 and 17 are vague and renders the claim indefinite as it fails to positively recite a structure. Applicant should positively recite a structure instead of using “means”. Clarification is requested via amendments. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raley (USPN 6,014,576).
Regarding claim 1, Raley discloses a sensor configuration for non-invasive measurement of parameters of a body tissue (figure 1), the sensor configuration comprising: a sensor unit (element 17 figure 1), a sensor mat (element 11 figure 1) for detachable placement of the sensor configuration on a body surface, and a contact head (element 20 figure 2) detachably attached to the sensor unit (figure 4) and configured for electrically contacting and supplying light from a light source to the sensor unit (figure 4), wherein: the sensor unit is designed as a flexible printed circuit board comprising: optical components, comprising at least one light detector device (element 13 figure 1), in order to detect light that has been emitted into the body tissue and has passed through the latter, and a first contact means (connectors 17 figure 1) 
Regarding claim 2, Raley discloses the sensor unit has, at least in sections, reinforcement elements (figure 1).
Regarding claim 3, Raley discloses the sensor unit is designed as a body stretched along a longitudinal axis with tabs which are designed at least one of in a way substantially perpendicular to or along the longitudinal axis (figure 1).
Regarding claim 4, Raley discloses the first contact means comprises magnetic contact elements and electrical contact elements ((Col.5 lines 20-62)).
Regarding claim 5, Raley discloses magnetic contact elements and the electrical contact elements of the first contact means of the sensor unit (10) are arranged according to a contact geometry, which is designed for electrically contacting and for connecting to the contact head (figure 1).
Regarding claim 6, Raley discloses the contact head comprises: a housing, second contact means, which have a contact geometry corresponding to the first contact means of the sensor unit, electrical lines, which are fixable in the housing and which are connectible to electrical contact elements of the second contact means in a 
Regarding claim 7, Raley discloses the second contact means are able to be accommodated in the housing of the contact head as separate annular components comprising: a first contact ring, on which are disposed, on a first side, the spring contact pins in a predetermined configuration, and, on a second side, connector elements, which form a plug contact with a mating part provided on the electrical lines, and a second contact ring, which has through-holes, through which the spring contact pins extend and on which, on a first side, magnetic contact elements are disposed, which are able to be brought into contact with those of the first contact means. See figure 2 and description of figure 2.
Regarding claim 8, Raley discloses the means comprise a fiber-optical element, in order to guide light from a first light source in a first direction and a deflector element, which deflects the conducted light in the direction perpendicular to the body surface (Col. 2 lines 25-44).
Regarding claim 9, Raley discloses a fiber-optical element, in order to guide light from a first light source in a first direction and a deflector element, which deflects the conducted light in the direction perpendicular to the body surface (Col. 2 lines 25-44).
Regarding claim 10, Raley discloses the fiber- optical element comprises at least one optical fiber which is fixed in the housing or to an element able to be accommodated in the housing, so that light exits out of the fiber-optical element into the deflector element (Col. 2 lines 25-44).

Regarding claim 12, Raley discloses provided is are flection surface of the deflector element able to be accommodated in the housing (figure 4).
Regarding claim 13, Raley discloses the deflector element is designed as a cylinder with a closed beveled end face as reflection surface (Col. 2 lines 25-44).
Regarding claim 14, Raley discloses the deflector element is manufactured at least in part as a galvanized plastic element (Col. 2 lines 25-44).
Regarding claim 15, Raley discloses the deflector element is designed as hollow cylinder with a closed semispherical end face as reflection surface (Col. 2 lines 25-44).
Regarding claim 16, Raley discloses the deflector element (64) is made of a reflecting material (Col. 2 lines 25-44).
Regarding claim 17, Raley discloses the means are designed as internal light source and as a fiber-optic light guide, which are able to be accommodated in the housing of the contact head ((Col. 2 lines 25-44)).
Regarding claim 18, Raley discloses provided in the contact head is an energy source for electrical contacting via the electrical lines (figure 2).
Regarding claim 19, Raley discloses wireless data transmission is provided for the sensor configuration (1) with an external control and processing unit (figures 5-6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791